Citation Nr: 0730065	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back, 
hip and shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(a) (West 2002). A copy of the transcript of 
that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has testified that he was treated for residuals 
of his back, hip, and shoulder injuries at the Dallas, Texas 
VA Medical Center (VAMC) as early as 1956 and 1957.  The RO 
must contact the VAMC in Dallas and attempt to obtain all 
treatment records dated from 1956 to 2000.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available. 38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

It is even more important in the instant case, because the 
veteran's complete service medical records are not available 
and it is possible that the records were affected by the 1973 
fire at the National Personnel Records Center.  Where the 
service medical records are lost and presumed destroyed the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
available treatment records for the 
veteran from the VAMC in Dallas, Texas 
dated from 1956 to 2000.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include specifically considering all 
evidence made part of the record since the 
RO last issued a supplemental statement of 
the case. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

